Title: To Thomas Jefferson from William Cranch and Nicholas Fitzhugh, with Jefferson’s Order, 16 August 1804
From: Cranch, William, and Nicholas Fitzhugh
To: Jefferson, Thomas


               In the absence of the Chief Judge, we the undersigned Judges of the Circuit Court of the District of Columbia respectfully represent to the president of the United States that at December term 1803 Scipio Brown was convicted of stealing a Gun & sentenced to receive fifteen Stripes; to pay a fine of fifty dollars & to be committed until the fine & fees should be paid—The corporal punishment has been inflicted—but as he is extremely poor & has remained a long time in confinement during which time we understand he has behaved himself in an orderly decent manner, we respectfully recommend that the residue of the Judgment be remitted. We presume the Circumstance of the prisoner not sending forward a petition accompanying this representation, will not be deemed essential, as we are informed he is an ignorant Negro & probably without Friends.
               
                  
                     W. Cranch.
                  
                  Augt. 16th. 1804.
                  
                     N Fitzhugh
                  
               
               
                  [Order by TJ:]
                  Let a pardon issue
               
               
                  
                     Th: Jefferson
                  
               
               
                  is not this the same which was directed last week?
               
            